DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to system and a thermostat for monitoring and controlling temperature of a building zone, are classified in G05B 13/048.
II. Claims 17-20, drawn to a thermostat for monitoring and controlling temperature of a building zone, are classified in G06Q 10/06312.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one II has separate utility such as operating the HVAC equipment to provide heating or cooling to the building zone using the first temperature setpoint during the low cost period and the second temperature setpoint during the high cost period.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (see MPEP § 808.02).
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with James M. Campbell, Reg. No. 69,087, on 3 December 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by s 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e). 

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 25 September 2020, 13 August 2020 and 10 October 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15, 18-23, 27-30, 34-36, 39-43 and 46-49 of U.S. Patent No. 10,495,337. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-14 define an obvious variation of the invention claimed in U.S. Patent No. 10,495,337.  Claims 1-14 of the instant application are anticipated by patent claims 1-6, 10-15, 18-23, 27-30, 34-36, 39-43 and 46-49 in that claims 1-6, 10-15, 18-23, 27-30, 34-36, 39-43 and 46-49 of the patent contain all the limitations of claims 1-14 of the instant application.  Claims 1-14 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2017/0030598 A1 (USPN 10,174,957 B2) to Burns et al.

As per claim 3, the Burns et al. reference discloses performing the optimization comprises optimizing a cost of operating (see [0070], “optimizes a cost function 140”) the HVAC equipment (see [0028], “HVAC system”).

As per claim 9, the Burns et al. reference discloses a thermostat for monitoring and controlling temperature of a building zone, the thermostat comprising: an equipment controller (see [0056], “controller 101”) configured to drive the temperature (“temperatures”) of the building zone (see [0056], “multiple zones”) toward a temperature setpoint (see [0070], “set of setpoints 142”) by operating HVAC equipment (“HVAC system”) to provide heating or cooling to the building zone (“provide cooling or heating to multiple zones”); and a model predictive controller (“supervisory controller 150, model predictive controller (MPC)”) configured to determine the temperature setpoint (“set of setpoints 142”) by: using a predictive model (see [0069], “model 145”) to predict a temperature of air (“temperatures”) within the building zone (“multiple zones”) and a temperature (“temperatures”) of solid mass within the building zone for a plurality of time steps (“linear relationship between thermal capacities of each heat exchangers and temperatures”) during a time period; and determining temperature setpoints (“set of setpoints 142”) for the plurality of time steps (“linear relationship between thermal capacities of each heat exchangers and temperatures”) subject to a constraint (“constraint”) on the temperature (“temperatures”) of the air within the building zone (“multiple zones”).
As per claim 11, the Burns et al. reference discloses determining the temperature setpoints (“set of setpoints 142”) for the plurality of time steps (“linear 
As per claim 16, the Burns et al. reference discloses the model predictive controller (“supervisory controller 150, model predictive controller (MPC)”) is configure to receive a weather forecast (see [0081], “outdoor air temperature”) and use the weather forecast (“outdoor air temperature”) as an input to the predictive model (“model 145”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0030598 A1 (USPN 10,174,957 B2) to Burns et al. in view of USPN 6,216,956 B1 to Ehlers et al.
As per claim 6, the Burns et al. reference discloses the model predictive controller (“supervisory controller 150, model predictive controller (MPC)”) is configured to: predict the temperature (“temperatures”) of the building zone (“multiple zones”) using a predictive model (“model 145”); and generate the predictive model (“model 145”) by: modulating the temperature setpoints (see [0110], “modulates the 
The Burns et al. reference does not expressly disclose a learning period; collecting a set of input-output data comprising values of the temperature setpoints and values of the temperature of the building zone that result from modulating the temperature setpoints;  and training the predictive model using the set of input-output data.
 The Ehlers et al. reference discloses
(see column 22 lines 14-22, “By activating a function in the system called "follow my lead", the system would track such changes in set points and, over a period of time, would be capable of automatically performing such set point changes. The occupant would enable this feature of learning and automatically executing the learned patterns. In addition, the occupant would be capable of resetting the learned patterns or disabling the automatic execution of these pattern at will. [FIG. 2 feature of TEMPERATURE SET POINT LEARNING.]”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the features of the controller taught by the Burns et al. reference with the temperature setpoint learning taught by the Ehlers et al. reference.

As per claim 14, the rejection of claim 6 is incorporated and further claim 14 contains limitations recited in claim 6; therefore claim 14 is rejected under the same rational as claim 6.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0030598 A1 (USPN 10,174,957 B2) to Burns et al. in view of US Pub. No. 2012/0323637 A1 to Cushing et al.
As per claim 15, the Burns et al. does not expressly disclose the further limitations taught by the Cushing et al. reference, namely: the predictive model (see [0069], “building energy models to predict or estimate expected building performance”) is a grey-box model (“grey box building models”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the model taught by the Burns et al. reference with the inverse grey box building models.
One of ordinary skill in the art would have been motivated to modify the model the inverse grey box building models to predict cooling loads and energy consumption for optimal control strategy evaluation, as well as online next-day load predictions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	USPN 10,902,531 B1 to Haynold
	USPN 10,657,609 B1 to Haynold
USPN 10,605,477 B2 to Ridder
	USPN 10,580,094 B1 to Haynold
US Pub. No. 2020/0166230 to NG et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        4 December 2021